On Application for Rehearing.
One of the grounds upon which application for a rehearing is made is that the court erred in allowing the defendant only twenty days in which to answer. It is stated that it is impossible within that time to prepare the necessary answer. Twenty days is the time now. fixed for filing an answer by the new federal equity rule 12 (198 Fed. xxii, 115 C. C. A. xxii), which time runs from the day of the service of the subpoena. The 20 days allowed by the order in this case will run from the filing of the mandate of this court in the District Court. Under rule 22 of this court, 21 days must elapse before the mandate issues. The defendant, therefore, has more than 40 days from the date of the decree of reversal by this court in which to answer the bill. Besides, the matter is under the control of the District Court, for new-federal equity rule 17 (198 Fed. xxiii, 115 C. C. A. xxiii) provides that that court may enlarge the time for filing the answer, upon cause shown, on motion and affidavit. There is no reason, therefore, for changing the order of this court fixing 20 days for the filing of the answer.
The demurrer relating to the statute of limitation of four years, applicable to lesion beyond moiety, was necessarily overruled, for reasons stated in the opinion. The claim asserted in that regard was abandoned by counsel for appellant on the argument in this court. If it should hereafter be urged, any proper defense could be presented to it, under new federal equity rule 29 (198 Fed. xxvi, 115 C. C. A. xxvi).
The other grounds for an apnlication for a rehearing were all considered 0bef ore rendering judgment.
The application for a rehearing is therefore denied.
Note;.- — The new federal equity rules referred to became effective February 1, 1913.